Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
The Inspector General, DATE: June 5, 1995
-v-

Docket No. C-94-379
Decision No. CR380

Jesusa N. Romero, M.D.,

Respondent.

DECISION

In a determination letter (Notice) dated May 12, 1994,
the Inspector General (I.G.) proposed to impose against
Respondent civil monetary penalties of $115,500, an
assessment of $113,280 (which in combination with the
penalties totals $228,780), and a five-year exclusion.
The I.G.'s Notice was based upon her determination that
Respondent had presented or caused to be presented 77
false claims representing 231 line items or services to
the California Department of Health Services (Medi-Cal)!
for services provided by Respondent during a period in
which Respondent knew, had reason to know, or should have
known that she was excluded from participation in Medi-
Cal. The I.G. alleged that by presenting these claims
Respondent violated section 1128A of the Social Security
Act (Act) and its implementing regulations at 42 C.F.R. §
1003.100 et seq. By letter of June 20, 1994, Respondent
requested a hearing before an administrative law judge.
The case was assigned to me for a hearing and a decision.

On July 27, 1994, Respondent made a motion for summary
judgment, alleging that the I.G. did not have a basis
upon which to sanction her. In a September 16, 1994

! The California Department of Health Services
administers the Medicaid program in the State of
California. California's Medicaid program is referred to
as Medi-Cal. It is a State health care program as
defined in subsection (h) of section 1128 of the Social
Security Act (Act).
2

Ruling, I denied that motion and set the case for
hearing.? I conducted an in-person hearing in Los
Angeles, California on October 31, 1994. Based on the
entire record before me,’ I now conclude that the I.G.
has no basis or authority to impose penalties, an
assessment, or an additional period of exclusion against
Respondent.

2? By letter of March 17, 1995, I informed the
parties that I would be reconsidering my September 16,
1994 Ruling in light of the record developed at the
October 31, 1994 hearing and in consideration of the
posthearing submissions of the parties. Upon
reconsideration, and having the benefit of a complete
record, I have reached a different conclusion.

> The record before me consists principally of
the transcript of the October 31, 1994 hearing and the
briefs and exhibits submitted by the parties. During the
October 31, 1994 hearing, I admitted into evidence the
I.G.'s exhibits 1 through 13 and rejected I.G. exhibits
14 and 15. I admitted into evidence also Respondent's
exhibits 1 through 4. With her posthearing briefs, the
I.G. submitted multiple attachments which she has re-
submitted as proposed I.G. exhibits 16 through 21. While
Respondent opposes the inclusion of such documents as
exhibits, I do not find that Respondent is harmed or
prejudiced by my accepting such documents into the
record. Moreover, these documents provide important
factual information upon which I have based my conclusion
that the I.G. has no authority to impose any penalty,
assessment, or additional period of exclusion based on
Respondent's submission of claims to Medi-Cal. Thus, I
am admitting into evidence I.G. exhibits 16 through 21.

In this Decision, I will refer to the transcript of the
October 31, 1994 hearing as Tr. at (page). I will refer
to the parties' exhibits as I.G. or Respondent (R.)
Ex(s). (number) at (page). I will refer to the parties'
posthearing briefs as I.G. or R. Br. at (page). I will
refer to the parties' responses as I.G. or R. R. Br. at
(page). I will refer to the parties' supplementary
briefs as I.G. or R. Supp. Br. at (page). I will refer
to Respondent's supplementary response brief as R. Supp.
R. Br. at (page). I will refer to the parties' joint
stipulations of fact as Jt. Stip. (number).
INDINGS 0} CONCLUSTO) W

1. Beginning in 1980, and continuing until her
relocation to California in 1988, Respondent practiced
medicine in Louisiana. Tr. at 166-167, 171.

2. In 1987, Respondent was convicted of 28 counts of
Medicaid fraud in Louisiana, based on her billings to
Louisiana Medicaid. State of Loujsiana v. Romero, 574
So. 2d 330 (La. 1990) aff'g 533 So. 2d 1264 (La. App. 3d
Cir. 1988), reh'g denied.

3. By letter of January 11, 1988, the Louisiana
Department of Health and Human Resources (LDHHR), the
State agency in Louisiana responsible for excluding
providers from Louisiana Medicaid, suspended Respondent
from Louisiana Medicaid for five years, effective January
26, 1988. I1.G. Ex. 19.

4. For the purposes of the Act and of the regulations
applicable to this case, the terms exclusion and
suspension denote the same action; barring an individual
or entity from submitting claims for reimbursement from
Medicare or Medicaid for items or services provided to
Medicare beneficiaries or Medicaid recipients which would
otherwise be reimbursable by these programs.

5. There is no information of record to indicate whether
Respondent ever appealed the determination of the LDHHR
to suspend her for five years.

6. By letter of May 18, 1988, the I.G. notified
Respondent that, based on her conviction of a criminal
offense related to Medicaid and pursuant to section
1128(a) of the Act, she would be excluded for a period of
10 years from participation in Medicare and any State
health care program as defined in section 1128(h) of the
Act. I.G. Ex. 1 at 1.

7. ‘The May 18, 1988 letter advised Respondent: (1) that
no payment would be made to Respondent by Medicare or a
State health care program for any items or services
(other than an emergency item or service) which she
furnished, ordered, or prescribed during her period of
exclusion; (2) that the I.G. would notify the appropriate
State or local authority having responsibility for her
licensing or certification and would request that
authority to invoke sanctions according to State law or
policy; (3) that if, after the effective date of the
exclusion (20 days after May 18, 1988 (June 7, 1988)),
Respondent submitted claims for items or services
furnished by her, she might be subject to a civil
4

monetary penalty under 42 U.S.C. § 1320a-7a (section
1128A of the Act) i.e., an assessment of not more than
twice the amount claimed and a penalty of not more than
$2000 per item or service claimed; and 4) that the I.G.
was required to notify the appropriate State agency of
Respondent's exclusion, and that the State agency was
required to exclude Respondent for 10 years, the period
of Respondent's Medicare exclusion. I.G. Ex. 1 at 1-2.
8. Also by letter of May 18, 1988, the I.G. notified the
LDHHR of Respondent's 10-year exclusion. The I.G.
directed the LDHHR to exclude Respondent from Louisiana
Medicaid for the same period. I.G. Ex. 2.

9. Respondent did not pursue an appeal of the exclusion
imposed against her by the I.G.'s notice letter of May
18, 1988. Jt. Stip. at 4.

10. There is no information of record to indicate
whether LDHHR ever conformed to the I.G.'s 10-year
exclusion by revising the five-year suspension it imposed
against Respondent on January 11, 1988.

11. The I.G. prepares and disseminates to all State
Medicaid agencies a cumulative national list of providers
that the I.G. has excluded from participating in
Medicare, titled the Cumulative ction R (CSR).
The I.G. prepares and disseminates also a monthly list of
providers that the I.G. has excluded from participating
in Medicare. I.G. Ex. 16; Tr. at 132.

12. The CSR identifies the provider by name, date of
birth, specialty, and address. and also indicates the
basis for the exclusion, the date of the notice of

exclusion, and the period of exclusion. I.G. Ex. 16.

13. The copy of the CSR reflecting sanctions in effect
as of October 31, 1988 contained the Respondent's name --

Jesusa N. Romero, her specialty -- obstetrician, her
address -- 120 W. 4th Street Suite 1, DeQuincy, LA 70633,
the basis of her exclusion -~ section 1128(a)(1) of the

Act, the date of the notice of exclusion -- May 18, 1988,
and the period of her exclusion -- 10 years. I.G. Ex.
16.

14. Medi-Cal received the CSR containing the information
pertaining to Respondent by December 1988. I.G. Ex. 17.

15. Respondent moved to California in 1988 and began
practicing medicine. Initially, Respondent treated Medi-
Cal patients but did not bill Medi-Cal for their
treatment. Tr. at 171, 201.
5

16. On February 9, 1990, Respondent submitted an
application to be assigned a Medi-Cal provider number.
I.G. Exs. 10, 17.

17. Respondent did not submit the application herself.
Instead, Respondent directed an independent billing
company, Unlimited Physicians Services, to submit her
application. I.G. Ex. 10; Tr. at 77-79, 93-94, 99, 173-
174, 183, 204-206, 209-210.

18. Respondent asserts that Unlimited Physicians
Services applied for a Medi-Cal provider number for her
in order to accommodate her participation in a program
operated by the County of Los Angeles. Respondent's
Proposed Findings of Fact and Conclusions of Law, page 6,
paragraph 28.

19. Respondent did not tell the employees of Unlimited
Physicians Services who submitted her application for a
Medi-Cal provider number about her conviction in
Louisiana and subsequent exclusion by the I.G. Tr. at
79-80, 86, 174-175, 180-182, 204-206.

20. %In her February 9, 1990 Medi-Cal provider
application, Respondent stated, among other items of
information, her name -- Jesusa N. Romero, the address of
her practice -- Romero Medical Clinic, 7750 Katella Ave.,
Ste. 207, Stanton, CA 90680, her specialty -- "OBGYN,"
and her social security number. I.G. Ex. 10.

21. %In 1990, the Medi-Cal provider application did not
ask specifically whether an applicant had been excluded
or suspended from Medicare or Medicaid or whether an
applicant had been convicted of Medicaid fraud. I.G. Ex.
10. The application was amended -in 1993 to include a
question as to whether an applicant had been suspended
from Medicare or Medicaid. Tr. at 135-137.

22. Respondent's application did not reflect that she
had been excluded from Medicare by the I.G. or that she
had been convicted of Medicaid fraud in Louisiana and
suspended from participation in Medicaid by Louisiana
Medicaid. I.G. Ex. 10.

23. %In 1990, the Medi-Cal provider application required
a certification that the information provided in the
application be true, accurate, and complete to the best
of the applicant's knowledge. The application stated
also that incorrect or inaccurate information might
affect the applicant's eligibility to receive Medi-cal
reimbursement. I.G. Ex. 10.
6

24. Medi-Cal did not do an independent investigation of
Respondent to determine whether she had been excluded
from Medicare or from Medicaid in another State. Tr. at
128-129.

25. When Respondent applied for a Medi-Cal provider
number on February 9, 1990, Medi-Cal officials reviewed
their list of California-based providers to determine
whether Respondent had been suspended from participating
in Medi-Cal or Medicare. I.G. Ex. 17.

26. In February 1990, due to budget constraints, there
was insufficient staff in the Medi-cal Provider Services
Section (the office responsible for processing
applications for Medi-Cal provider numbers) to review the
CSR to identify whether Respondent was previously
excluded from Medicare or from a Medicaid program in
another state. Consequently, Medi-Cal never checked
Respondent's name against the CSR. Tr. at 129, 131-135;
I.G. Ex. 17.

27. A cursory examination of the CSR by Medi-Cal would
have identified information regarding Respondent (the
same name and similar specialty) which should have
alerted them that Respondent might be the provider
identified in the CSR. I.G. Ex. 16.

28. Medi-Cal asserts that, absent identification of
Respondent's social security number in the CSR, Medi-Cal
could not have ascertained that the individual referenced
in the CSR as Jesusa N. Romero, M.D., obstetrician, was,
in fact, Respondent. I.G. Ex. 17.

29. Due to Medi-cal's inability to conduct an inquiry
into Respondent's past status. as a Medicare provider or a
Medicaid provider in another State, and considering that
Respondent might not be the same provider identified in
the CSR, Medi-Cal officials were more concerned with the
possibility of erroneously withholding a provider number
from a potentially legitimate provider than with the
possibility that a provider who had been excluded
previously by the I.G. might be permitted to provide
medical services to Medi-Cal recipients. Tr. 128-137;
I.G. Ex. 17.

30. Respondent received a Medi-Cal provider number on or
about March 7, 1990. Jt. Stip. at 7; Respondent's
Proposed Findings of Fact and Conclusions of Law at page
4, paragraph 19.
7

31. Medi-Cal officials were unaware of Respondent's
exclusion when they issued her a provider number in 1990.
Tr. at 130.

32. Medi-Cal would not have issued Respondent a Medi-Cal
provider number had Medi-Cal known of her exclusion,
since one of the requirements of Medi-Cal eligibility is
that an applicant not have been excluded from Medicare or
from any Medicaid program. Tr. at 120-121, 130.

33. Medi-Cal authorizes providers who have received a
Medi-Cal provider number to submit claims for up to one
year prior to the approval of their Medi-Cal provider
application. Tr. at 130-131.

34. Respondent authorized Unlimited Physicians Services
to submit claims to Medi-Cal on her behalf. Tr. at 74,
96-97, 187-189.

35. Respondent admits that she submitted, via Unlimited
Physician's Services, "various" claims to Medi-Cal's
fiscal intermediary on July 19, 1990, four additional
claims on August 17, 1990, and one claim on August 19,
1990. Respondent's Proposed Findings of Fact and
Conclusions of Law at page 3, paragraph 13.

36. After receiving Respondent's Medi-Cal provider
number, Unlimited Physicians services submitted 77 claims
representing 231 line items to Medi-Cal for reimbursement
of the services Respondent provided to Medi-Cal
recipients between March 13, 1989 and August 1, 1990.
I.G. Ex. 7; Tr. at 160.

37. On November 28, 1990, Medi-Cal suspended
Respondent's participation in Medi-Cal "effective the
date of this letter." I.G. Ex. 3.

38. Medi-Cal suspended Respondent's participation based
on information supplied by the I.G. that Respondent had

been excluded from Medicare for 10 years effective June

7, 1988. I.G. Ex. 3.

39. Medi-Cal informed Respondent that, pursuant to
California law, Medi-Cal must suspend a provider from
Medi-Cal "for the same period as the practitioner is
suspended from ... Medicare." I.G. Ex. 3.

40. All of the Medi-Cal claims at issue in this
proceeding (upon which the proposed penalties,
assessment, and exclusion are based), predate
Respondent's November 28, 1990 suspension from Medi-Cal.
8

41. Medi-Cal will reimburse Respondent for all claims
she submitted pursuant to her provider number (for
services she provided to Medi-Cal patients), so long as
those claims predated the effective date of her Medi-Cal
exclusion. Tr. at 127-128; I.G. Ex. 3.

42. Respondent has not been reinstated to Medicare or
Medicaid. Jt. Stip. at 5.

43. This proceeding is governed by section 1128A of the
Act (the Civil Monetary Penalties Law (CMPL)), and the
regulations at 42 C.F.R. Part 1003 and 42 C.F.R. Part
1005.

44. Any person violating section 1128A of the Act is
subject to the imposition of a civil monetary penalty of
up to $2000 for each item or service claimed, an
assessment of not more than twice the amount claimed for
each item or service, and a period of exclusion. 42
C.F.R. §§ 1003.103, 1003.104, 1003.105.

45. Section 1128A(a)(1)(D) of the Act authorizes the
Secretary of the Department of Health and Human Services
(Secretary), through her delegate the I.G., to impose a
civil monetary penalty, assessment, and a period of
exclusion against any person who presents or’ causes to be
presented to a State agency (such as Medi-Cal) a claim
for a medical or other item or service furnished during a
period in which the person was excluded from the program
under _ which the claim was made pursuant to a
determination by the Secretary under, among other
sections, section 1128 of the Act. Act, sections”
1128A(a) (1) (D), 1128A(i)(1); 42 C.F.R. § 1003.102(a) (3).

46. Under section 1128(a) of the Act, the Secretary
(through her delegate the I.G.) excludes individuals and
entities from any program under Title XVIII of the Act
and directs that such individuals and entities be
excluded from participation in any State health care
program. Act, section 1128(a).

47. Title XVIII of the Act pertains solely to health
insurance for the aged and disabled and is commonly
referred to as Medicare. Subsection (h) of section 1128
of the Act defines a "State Health Care Program" as "(1)
a State plan approved under title XIX, (2) any program
receiving funds under title V or from an allotment to a
State under such title, or (3) any program receiving
funds under title XX or from an allotment to a State
under such title."
9

48. Under section 1128(d)(2) of the Act, the Secretary
(through her delegate the I.G.) is required promptly to
notify each appropriate State agency administrating or
supervising the administration of each State health care
program of the period for which the State agency is
directed to exclude the individual or entity from
participation in the State health care program. Act,
section 1128(d) (2).

49. Under section 1128(d)(3) of the Act, the period of
exclusion under the State health care program shall be

tl me_as th eriod o he exclusion under Title Ir
(Medicare), except where the Secretary grants a waiver of

the exclusion. Act, section 1128(d) (3).

50. The current regulation implementing exclusions from
Medicare and Medicaid states that the "OIG [office of
Inspector General] will exclude the individual or entity
from the Medicare program and direct each State agency
administering a State health care program to exclude the
individual or entity for the same period." 42 C.F.R. §
1001.1901(a).

51. The current regulation implementing the manner in
which notice of I.G.-imposed exclusions are provided to
State agencies states that prompt notice will be given to
“each appropriate State agency administering or
supervising the administration of each State health care
program of: (a) The facts and circumstances of each
exclusion, and (b) The period for which the State agency
is being directed to exclude the individual or entity."
42 C.F.R. § 1001.2004.

52. The regulations that were in effect in 1988 state:
(1) that the OIG "will suspend from participation in
Medicare," "will also require the State Medicaid agency
to suspend," and will notify the "State Medicaid
agencies, in order that they can promptly suspend...
from participation in the Medicaid program" individuals
and entities convicted of program-related crimes; and (2)
that "suspension under Medicaid must be effective on the
date established by the OIG for suspension under
Medicare, and must be for the same period as the Medicare
suspension." 42 C.F.R. §§ 1001.122(a) and (c),
1001.124(a) (2), 1002.211(a).

53. An extensive review of the legislative history
behind sections 1128 and 1128A of the Act, convinces me
that neither section 1128 nor section 1128A provide
authority for the I.G. to directly exclude an individual
or entity from participation in a State health care
10

program. See S. Rep. No. 109, 100th Cong., ist Sess. 1
(1987), reprinted in 1987 U.S.C.C.A.N. 682.

54. Both at present and in 1988 when Respondent was
excluded, the Act and the regulations authorized the I.G.
to exclude providers from Medicare and to direct the
appropriate State agencies to exclude such providers from
their State health care programs (Medicaid). The length
and duration of the State's exclusion is to correspond to
the period which the I.G. imposed for the provider's
Medicare exclusion.

55. The mechanism used by the I.G. to inform State
agencies administering or supervising the administration
of Medicaid programs of the I.G.'s Medicare exclusions is
for the I.G.: (1) to send letters to State agencies
where the I.G. has knowledge of the excluded provider(s)
participation in a particular State's Medicaid program
and (2) to send to all State agencies the CSR listing
providers excluded by the I.G., and to send as well
monthly lists of excluded providers. Tr. 132; I.G. Exs.
2, 3, 16.

56. To sanction a provider under section 1128A of the
Act, the I.G. must prove by a preponderance of the
evidence that the provider is: 1) liable under section
1128A of the Act and its implementing regulations; and 2)
that circumstances exist which justify the penalty,
assessment, and period of exclusion imposed and directed
against that provider. The provider must prove by a
preponderance of the evidence any mitigating
circumstances justifying a reduction of the penalty,
assessment, and exclusion. 42°C.F.R. § 1005.15(b).

57. Since Respondent was not suspended from Medi-Cal
until after she submitted the claims at issue in this
proceeding, the I.G. lacks authority under section
1128A(a) (1) (D) to impose any penalty, assessment, or
period of exclusion against her based on the submission
of the claims at issue. None of the claims were
submitted during a period of time in which Respondent was
excluded from Medi-Cal, the program to which the claims
were made,

YST

By letter of May 18, 1988, the I.G. notified Respondent
that she was to be excluded from Medicare and the State
health care programs enumerated in section 1128(h) of the
Act (hereafter referred to as Medicaid) for 10 years,
based on her Medicaid fraud conviction in Louisiana. The
11

I.G. notified Respondent further that, if she submitted
claims to Medicare or Medicaid during the period of her
exclusion, she would be liable for a civil monetary
penalty and an assessment. Approximately two years
later, Respondent submitted an application for a Medi-cal
provider number, received the provider number, and
submitted claims under that number to Medi-Cal. Based on
these Medi-Cal claims, the I.G. has proposed levying
against Respondent penalties, an assessment, and a period
of exclusion additional to that which the I.G. imposed
and directed against Respondent in 1988.

Respondent does not dispute that claims were submitted to
Medi-Cal under her Medi-Cal provider number during a time
period in which she was excluded from Medicare. Instead,
Respondent argues that, although she may have been
excluded from Medicare when the claims were submitted,
she was not excluded from Medi-Cal until November 28,
1990, several months after the claims in question were
submitted. Respondent asserts that Medi~Cal thus was
obligated to reimburse her based on those claims and, as
a result, the I.G. does not have a basis upon which to
exclude her. In the alternative, Respondent argues that,
even if I find liability in her case, the substantial
penalties, assessment, and additional period of exclusion
proposed by the I.G. are not justified.

The I.G. has not based her CMPL action on any Medicare
claims. Instead, The I.G. asserts that her proposed
sanctions are based on the claims submitted by Respondent
to Medi~Cal during what the I.G. asserts is Respondent's
10-year nationwide exclusion from Medicare and Medicaid.
In essence, the I.G. is arguing that the May 18, 1988
notice letter effectuated both an exclusion from Medicare
and an exclusion from all State Medicaid programs. The
I.G. contends that such authority arises from one of the
obvious congressional purposes for enacting Medicare and
Medicaid sanctions. This congressional purpose is to
ensure that providers sanctioned in one State not be
allowed to evade the sanction by moving to another State.

Initially, I was impressed by the logic of the I.G.'s
argument, and I construed the Act and the regulations in
a manner that would permit imposition of penalties, an
assessment, and a period of exclusion against Respondent
even though Medi-Cal, the State agency responsible for
administering the Medicaid program in California, did not
suspend Respondent until after she submitted the claims
at issue. See my September 16, 1994 Ruling. However,
after receiving testimony from a Medi-Cal official at the
hearing, and having the benefit of further briefing, I
now conclude that, due to the combined failures of the
12

I.G. and Medi-Cal to carry out their statutory and
regulatory responsibilities satisfactorily, the I.G. has
no legal authority to impose sanctions against Respondent
based on the claims at issue.

When I issued my Ruling, it was evident to me from the
legislative history, the Act, and the regulations, that
Congress did not want providers to escape the effect of
an exclusion by moving to a different State and receiving
a Medicaid provider number in that State. It was evident
to me also that Congress intended that exclusions from
Medicare and Medicaid be for the same duration. My view
of the intent of Congress has not changed. Congress
intended that individuals such as Respondent, who submit
claims to a State Medicaid program during a period in
which they are excluded from Medicare, should be
sanctioned under the CMPL. Congress created a mechanism
to ensure the accomplishment of its purpose. The I.G. is
given the authority to exclude providers from Medicare.
With regard to Medicaid, however, the I.G.'s
responsibility is to notify the appropriate State
agencies so that the State agencies, not the I.G., can
promptly exclude any provider or prospective provider for
the same period as the provider's Medicare exclusion.
Accomplishing such Medicaid exclusions is not unduly
burdensome, but it does require coordinated Federal and
State action, and that both the I.G. and the State must
meet their respective responsibilities.

In this case, the mechanism set forth in the Act and the
regulations required the I.G. to direct Medi-Cal to
exclude Respondent from Medi-Cal for the same period that
Respondent was excluded from Medicare. The mechanism set
forth in the Act and the reguiations then required Medi-
Cal to suspend Respondent for the same period of time
Respondent was excluded from Medicare. The State could
have accomplished this either by not issuing Respondent a
Medi-Cal provider number initially or, upon being
notified of Respondent's Medicare exclusion, by
retroactively excluding Respondent beginning with the
effective date of her Medicare exclusion.

With regard to the I.G.'s duty to notify the States of
actions taken by the I.G. to exclude providers, the Act
and the regulations have consistently placed on the
Secretary (through her delegate the I.G.) the
responsibility for notifying the States of Medicare
exclusions and, in turn, have placed on the States the
responsibility for excluding providers excluded from
Medicare from their Medicaid programs. In 1988, when,
based on her Medicaid fraud conviction in Louisiana,
Respondent was first excluded from Medicare, the Act and
13

the regulations imposed upon the Secretary (through her
delegate the I.G.), the responsibility to notify State
Medicaid agencies of her Medicare exclusion. The I.G.
was to notify the State Medicaid agencies of the
exclusion precisely so that the State Medicaid agencies
could take their own action to exclude Respondent from
State Medicaid programs. The term of any State Medicaid
exclusion was to run concurrently with term of
Respondent's Medicare exclusion. Also, current
regulations provide that the I.G. is to direct State
agencies to exclude a provider for the same period as the
provider's Medicare exclusion.

The record indicates that the specific means which the
I.G. employs to notify a State agency to take action to
exclude a provider (for a State in which she knows a
provider she has excluded from Medicare is practicing),
is for the I.G. to send the State a letter directing the
State to exclude the provider. In this case, the I.G.
specifically notified Louisiana of Respondent's Medicare
exclusion by letter in 1988, and specifically notified
California by letter in 1990. For States in which the
I.G. is not aware a provider excluded from Medicare is
practicing, the record indicates that notification by the
I.G, to State agencies of Medicare exclusions appears to
take place via the csr‘ and via monthly reports provided
to State agencies detailing the names of recently
excluded providers.

The I.G. asserts that the CSR does not constitute
specific notice of Respondent's exclusion under the Act
or the regulations. I.G. Supp. Br. at 5. In my
judgment, had the I.G. provided sufficient information in
the CSR (such as Respondent's’ social security number),
the CSR might well constitute specific notice. However,
for a State in which a provider is not practicing,
certainly the CSR is detailed enough such that a cursory
examination should alert a State Medicaid agency to
investigate potential provider applicants whose name and
credentials match those set forth in the CSR (or in the
monthly report). If a State Medicaid agency does not
attempt even such a cursory examination, the

‘4 The record does not reflect how often the CSR
is updated or distributed. The record reflects only that
a CSR was issued as of October 31, 1988 (I.G. Ex. 16) and
that a smaller monthly list of excluded providers is
issued. Tr. 132. I note that I.G. Ex. 16, the CSR
reflecting sanctions through October 31, 1988, contains
the names of providers sanctioned initially several years
before that date.
14

congressional purpose is defeated and providers excluded
from Medicare may receive from State Medicaid programs
provider numbers to which they are not entitled.’

In Respondent's case, the 1.G. did not notify Medi-Cal of
Respondent's Medicare exclusion by specific letter until
after Respondent had received a Medi-Cal provider number
and begun billing Medi-Cal. Had the I.G. notified Medi-
Cal specifically by letter in 1988 that Respondent had
been excluded by Medicare, arguably Medi-Cal would have
been informed that it should not issue Respondent a Medi-
Cal provider number if she applied for one. However, the
I.G. need not send a letter to every State in which a
provider might, at some future date, apply for a Medicaid
provider number in order to meet its notice requirements
under the Act (although the I.G. could choose to do so).
Sufficient notice can be provided by sending States
monthly lists of excluded Medicare providers with
periodic distribution of updated lists of all excluded
providers as of a given date.

Here, Respondent's name has been in the CSR since 1988.
Medi-Cal was responsible for reviewing Respondent's
provider application to ensure that Respondent was an
eligible provider. Had Medi-Cal done even a cursory
investigation, Medi-Cal might not have erred and issued
Respondent a Medi-Cal provider number until Medi-cal
checked that she was not the Jesusa N. Romero, M.D.
listed in the CSR. Moreover, since Medicare and
Medicaid exclusions are to be coterminous, Medi-Cal erred
in not excluding Respondent as of the effective date of

5 The congressional purpose will be defeated also
where a State, even upon receiving specific notice of a
Medicare exclusion, suspends a provider as of the date of
the State's letter of suspension rather than as of the
effective date of the Medicare exclusion.

6 While Medi-cal may have been concerned with the
harm which might accrue to a potential provider if the
approval of a provider number was delayed erroneously by
such investigation, a potential provider should not be
harmed by such investigation. This is because Medi-Cal
will reimburse a provider up to one year prior to
receiving a provider number for services provided to
Medi-Cal recipients during that year. Further, Medi-
Cal's greater concern should be allowing potentially
untrustworthy providers to receive provider numbers where
an applicant for a provider number may have been excluded
from Medicare or Medicaid.
15

her 1988 Medicare exclusion. Perhaps Medi-Cal could have
avoided this situation when it received the I.G.'s letter
in 1990 notifying Medi-Cal of Respondent's 1988 Medicare
exclusion. Medi-Cal might have notified Respondent then
that she was retroactively excluded from Medi-Cal as of
1988, not November 28, 1990. However, Medi-Cal did not
take this action.’ Instead, Medi-Cal excluded Respondent
as of November 28, 1990, after the claims at issue were
submitted.’ As a result of this inadvertence, Respondent
was able to receive and bill under a provider number to
which she was not entitled.

7 At this time, I make no finding as to whether
the I.G. might bring a CMPL action against Respondent,
based on the claims at issue, if Medi-Cal retroactively
modifies Respondent's Medi-Cal exclusion to commence as
of the effective date of her Medicare exclusion. As of
the time of her exclusion from Medicaid in Louisiana
(June 7, 1988), Respondent was on notice that she would
be excluded from all State health care programs
(Medicaid) upon separate action taken directly by a
State. Moreover, Respondent was on notice that she would
be acting at her own risk if she became a State Medicaid
program provider subsequent to the I.G.'s notice letter
and prior to a State suspending her from its Medicaid
program, since the State would be compelled by law to
suspend her for the same period as the period of her
Medicare exclusion. At the hearing, the Medi-Cal
official who testified was confused initially over the
effective date of Respondent's Medi-Cal suspension date,
testifying that it commenced as of the effective date of
Respondent's Medicare exclusion. Tr. at 120. Under
questioning by Respondent's counsel, the Medi-Cal
official confirmed that Respondent was suspended after
the claims at issue were submitted. Tr. at 122-124. The
Medi-Cal official provided no explanation for the
selection of this date. The record does not reflect that
the I.G. has made any effort to require Medi-Cal to
conform its suspension of Respondent to the same period
as Respondent's Medicare exclusion.

8 I note that Medi-cal has changed its provider
application to ask whether or not an applicant has been
excluded from Medicare or Medi-Cal. However, this
question does not obviate the need for the investigation
by Medi-Cal of a provider applicant. An applicant might
lie about whether or not they were excluded. If so, and
if Medi-Cal does not exclude the individual from Medi-Cal
until after the individual has received a provider number
and claims have been made, there might still be no basis
to sanction the individual under the CMPL.
16

I recognize that Respondent bears significant
responsibility for allowing this situation to occur.
Respondent is not a naive individual. Respondent is a
practicing physician with many years of experience in
program billing. Moreover, Respondent is well aware of
the pitfalls of program billing, having been convicted of
Medicaid fraud based on her billing practices.

Respondent has testified that she knew that she was
excluded from Medicare and from State health care
programs. Tr. at 169, 178-179, 199-201, 207-208. When
she began her practice in California, Respondent
testified that she was careful not to bill Medi-Cal, due
to her fear of committing a billing offense. Tr. at 171,
201. Respondent testified that she was careful also to
inform two California hospitals she worked for that she
had been excluded. Tr. at 201-202. Given Respondent's
professional status and personal history, I do not find
to be credible her assertion that she did not know Medi-
Cal was a Medicaid program and, thus, a State health care
program within the ambit of her exclusion. Before
applying for a Medi-Cal provider number, Respondent
should have thoroughly investigated (either by directly
contacting Medi-Cal and asking or by consulting with an
attorney in California) whether her State health care
program exclusion encompassed Medi-Cal. Respondent
abdicated this responsibility. Her applying for a Medi-
Cal provider number and her subsequent billing for
services she rendered to Medi-Cal patients are especially
egregious acts.

However, in this instance, the Medi-Cal claims at issue
are not a basis to sanction her under the CMPL.? Here,
the trigger for sanctioning ReSpondent under the CMPL is
that Respondent must have submitted the claims at issue
to Medi-Cal during a period in which she was excluded by
Medi-cal. The evidence in this case proves, however,
that, during the time period in which Respondent
submitted the claims at issue, Respondent was not
excluded from Medi-Cal.

° I make no finding as to whether Respondent can
be sanctioned for her conduct under State law or pursuant
to another federal statute or regulation. Respondent may
have failed to advise Medi-Cal that she was previously
excluded from Medicare and the Medicaid program in the
State of Louisiana. However, even if this were the case,
such failure does not alter the fact that Medi-cal did
not exclude Respondent from its program until after she
submitted the claims at issue here. That exclusion must
occur in order for there to be a legal basis for the
I.G.'s action.
17
CONCLUSTON

For there to be a basis for the I.G. to sanction
Respondent in this case, Respondent must have submitted
the claims at issue to Medi-Cal during a period in which
she was excluded from Medi-Cal. Respondent, however, was
not excluded from Medi-Cal when the claims at issue were
submitted. Thus, the I.G. has no authority to impose the
penalties, assessment, or exclusion proposed in her
Notice.

/s/

Edward D. Steinman
Administrative Law Judge
